Determination of respondent agency, dated January 8, 2002, which authorized petitioner’s eviction, unanimously confirmed, the petition denied, and this proceeding (transferred to this Court by order of Supreme Court, New York County [Ronald A. Zweibel, J.], entered October 17, 2003) dismissed, with costs in favor of intervenor, payable by petitioner.
Petitioner failed to offer any evidence at the hearing that the apartment was his primary residence. Substantial evidence in the record supports respondent’s finding that it was not (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d *316176 [1978]). We have reviewed petitioner’s remaining arguments and find them without merit. Concur—Buckley, EJ., Williams, Lerner, Gonzalez and Sweeny, JJ.